DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 48, 50-61, 75-78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Using the language in independent claim 75 to illustrate, the limitations of receiving an instruction to execute a computer task,  the instruction provided through a graphical user interface (GUI) by a user, wherein the GUI is configured to display:
a first constraint via a drop down menu, wherein in response to receiving a user selection of the first constraint  drop down menu, the menu expands and displays a first plurality of first constraint values to the user, each of the first plurality of first constraint values being selectable by the user; a second constraint drop down menu, wherein in response to receiving a user selection of second constraint drop down menu, the menu expands and displays a second plurality of second constraint values to the user, each of the second plurality of second constraint values being selectable by the user;  a speed-up button, wherein in response to  receiving a user selection of the speed-up button, the GUI is configured to instruct processing system to accelerate performance of the computer task;  displaying a slow-down button and receiving a user selection of the slow-down button; displaying a stop button and receiving a user selection of the stop button; displaying a fast forward button wherein in response to receiving a  user selection of the fast forward button, the GUI is configured to instruct the processing system to perform the computer task according to a fast forward strategy; displaying a box for receiving a list of items related to the computer task; display a plurality of first graphic images, wherein each first graphic image displays a first status of performance of the computer task as a function of a selected first and second constraint value; displaying a plurality of second graphic images wherein each second graphic image displays a second status of the computer task; displaying an updated graphical representation of the plurality of first and second graphic images in response to receiving a change instruction from the user through a first and second constraint drop down menus, speed-up button, the slow-down button, the stop button, the fast forward button and the box. 
by a user, wherein the graphical user interface is configured to display the claimed elements (as in claim 76) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements—a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user (claim 75), and a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons (claim 76).  The graphical user interface, computer processing i.e., a generic GUI receiving instructions to execute a task, a user selecting a constraint from a drop down menu and the graphical user interface configured to display a user selectable drop down menu, a speedup button, a slow-down button, a stop button, a fast forward button, a box, a plurality of graphic images, and updated images; and a server for receiving data and for receiving an instruction to execute a task) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is direct to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a graphical user interface for receiving data from a user and for displaying data, server for receiving data and for receiving an instruction to execute a task, amount to mere instructions to apply the exception using generic computer components-see MPEP 2106.05(f) . Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claims further define the abstract idea.
The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 48, 50-61, 75-78 is/are ineligible.

Response to Arguments

4.	On page 10 of the Remarks, Applicants contend that the subject matter eligibility rejection under 35 USC 101 should be withdrawn because the Office Action does not meet the requirements to establish a prima facie case of subject matter eligibility.  The argument is not convincing.  
The Patent Office has issued guidance about this framework. See most recent Guidance, i.e., 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the 
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user (claim 75), and a computer processing system comprising a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons (claim 76), recites abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 75—i.e., “receiving an instruction to execute a task,” “displaying menus,” displaying buttons, user selections of drop down menu items and buttons appearing on a GUI,”  “displaying status of tasks,” “displaying a graphical representation.” The claims describe the concept of automated trading and in particular automated trading that uses opportunistic strikes to comply with cash balancing or another constraint in order to avoid missing the opportunity for a lower cost, impact free execution of trades –see also description in Spec. [0002], [0009]-[0010]. 
Simply put, the claims are directed to enabling program trading that incorporates block executions and user defined constraints associated with a given program trade—a fundamental economic practice, i.e., a method of organizing human activity and, therefore, an abstract idea.   The Examiner’s approach here is consistent with USPTO guidance.  
Applicants further argue that the rejected claims are not directed to an abstract idea because it is clear that they do not threaten to monopolize or preempt the purported abstract idea, but rather are narrowly drawn to a technological processes mitigating any preemption concerns.. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).
On page 11 of the Remarks, Applicants argue that like the claims in  McRO, the claims of the instant application are not directed to an abstract idea at least because the claims illustrate, for example,  a unique system involved in receiving from a GUI data describing a plurality of buy orders and sell orders, and one or more related cash balancing constraints and further the computer task includes the plurality of buy and sell 
The argument is not persuasive.  In McRO, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315.  Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id, at 1316. 
Unlike in McRO, the recited method and computer processing system comprising a server for receiving an instruction to execute a computer task, the instruction provided through a graphical user interface by a user, and wherein the graphical user interface is configured to display drop down menus, buttons, boxes, and a plurality of graphic images is not a rule-based improvement of a technological process.  The claimed invention is not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules to set morph weights and transition parameters between phonemes. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process.” The claims at issue in McRo described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters. In contrast, McRO were directed to an improvement in the operation of the computer at a task, rather than applying a computer to perform generic data manipulation steps, as in the claims of the instant application.  See id, at 1314.
The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  The claimed invention is directed to an improvement in a business process, i.e., “The present invention is directed to automated trading and more particularly to automated trading that uses opportunistic strikes to comply with cash balancing or another constraint.”-Spec. [0002].  

	The claims are not patent eligible under 35 USC §101.	 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694